[Cite as State v. Ingram, 2012-Ohio-1835.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 97162


                                      STATE OF OHIO

                                                      PLAINTIFF-APPELLEE

                                                vs.

                                   MICHAEL INGRAM
                                                      DEFENDANT-APPELLANT



                                             JUDGMENT:
                                              AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-445047

        BEFORE:          Jones, J., Blackmon, A.J., and Stewart, J.

        RELEASED AND JOURNALIZED:                     April 26, 2012
FOR APPELLANT

Michael Ingram, Pro se
Inmate No. 461-569
Grafton Correctional Institution
2500 South Avon Belden Road
Grafton, Ohio 44044


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

BY: Katherin Mullin
Assistant County Prosecutor
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., J.:

       {¶1} Defendant-appellant, Michael Ingram, pro se, appeals the trial court’s August

2011 judgment granting 77 days jail time credit. We affirm.

       {¶2} The record before us demonstrates that in November 2003, Ingram was

charged with two counts of drug trafficking with major drug offender specifications, one

count of drug possession with a major drug offender specification, and possessing

criminal tools.   In January 2004, Ingram pleaded guilty to Count 1, amended to delete

the major drug offender specification, in exchange for the remaining counts being

dismissed.    The trial court sentenced him to a mandatory ten-year prison term, with

credit for time served.   This court upheld the conviction and sentence in State v. Ingram,

8th Dist. No. 89954, 2008-Ohio-3033.

       {¶3} In June 2011, Ingram filed a motion in the trial court for jail time credit.

In his motion, Ingram contended that although the trial court granted him credit for time

served at sentencing, it had not correctly calculated the amount of time he should be

credited.    Specifically, Ingram contended that he was not credited seven days, from

November 6, 2003 to November 13, 2003, when he was held in the Cleveland city jail.

Ingram also contended that under R.C. 2945.71, he should have been granted three days

credit for each day he was confined awaiting trial.   According to Ingram, he was held for

76 days, and was entitled to 228 days credit. In support of his motion, Ingram attached

the appearance docket, showing that he was arrested on November 6, 2003, and remained
in jail through his indictment on November 13, 2003. It is undisputed that Ingram

remained confined after he was indicted.

       {¶4} In the August 1, 2011 judgment from which Ingram appeals, the trial court

granted him 77 days of jail time credit.       In his two assignments of error, Ingram

contends that the trial court failed to give him credit for November 6, 2003 through

November 13, 2006, and failed to grant him three days credit for each day he was

confined awaiting trial.

       {¶5} Upon review, the trial court properly calculated the amount of jail time credit

to which Ingram was entitled.      In November 2003, he spent 25 days confined awaiting

trial (November 6 through November 30); in December 2003, he spent 31 days confined

awaiting trial; and in January 2004, he spent 21 days confined awaiting trial. Thus, the

trial court properly credited Ingram’s jail time (25 + 31 + 21 = 77).

       {¶6} Further, in State ex rel. Freshour v. State, 39 Ohio St.3d 41, 41-42, 528

N.E.2d 1259 (1988), the Ohio Supreme Court held as follows:

       R.C. 2945.71(E) requires that each day an accused is held in jail in lieu of
       bail pending trial be counted as three days for purposes of computing the
       time in which the accused must be brought to trial under other provisions of
       that section. It does not require that each day of jail time be credited as
       three for purposes of reducing sentence. R.C. 2967.191 requires the Adult
       Parole Authority to reduce the minimum and maximum sentences of a
       prisoner by the total number of days that the prisoner was confined before
       trial, but that statute has no relation to the three-for-one provision of R.C.
       2945.71(E).

       {¶7} Thus, on the authority of Freshour, Ingram was not entitled to three days

credit for each day he was confined awaiting trial.
       {¶8} In light of the above, Ingram’s two assignments of error are overruled and the

trial court’s judgment is affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. Case remanded to the trial court for

execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




LARRY A. JONES, SR., JUDGE

PATRICIA A. BLACKMON, A.J., and
MELODY J. STEWART, J., CONCUR